Citation Nr: 0320424	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  99-05 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for status post right 
tympanomastoidectomy with otitis media, currently evaluated 
as 10 percent disabling, to include the question of whether a 
separate rating is warranted for labyrinthitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


REMAND

On March 4, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the veteran to identify all VA and non-VA 
health care providers that have treated him for his 
status post right tympanomastoidectomy with otitis 
media from May 1999 to the present.  Obtain records 
from each health care provider he identifies.
2.  Make arrangements with the appropriate VA 
medical facility for the veteran to be afforded an 
ear disease examination by an otologist, if 
available, to include electronystagmogram (ENG) and 
magnetic resonance imaging (MRI) testing, to 
determine whether the veteran currently has 
labyrinthitis or similar peripheral vestibular 
disorder, including the question of whether the 
veteran has retrocochlear disease.  Send the claims 
folder to the examiner for review of pertinent 
documents.
Request the VA otologist to do the following:   
Please examine the veteran to determine the nature 
and etiology of any current labyrinthitis, 
including whether any currently diagnosed 
labyrinthitis or similar symptomatology such as 
dizziness or vertigo is etiologically related to 
the veteran's service-connected disability of 
status post right tympanomastoidectomy with otitis 
media.  
You should review pertinent documents in the claims 
file and indicate in writing that the relevant 
documents in the claims file have been reviewed in 
conjunction with the examination.  Your review 
should note the April 1999 diagnosis of acute 
vestibular labyrinthitis and the August 2000 VA 
examiner's conditional opinion.  
Any and all indicated evaluations, studies, and 
tests deemed necessary by you should be conducted.  
Please conduct ENG and MRI testing to determine 
whether the veteran currently has labyrinthitis or 
other peripheral vestibular disorder, including the 
question of whether the veteran has retrocochlear 
disease.  If you find that any such testing is not 
necessary, please indicate in writing why such ENG 
and/or MRI testing is not necessary to a diagnosis 
and requested medical opinions in this case.
After examination of the veteran, you should render 
current diagnoses for the complaints of dizziness 
or vertigo and any clinical findings, and should 
offer the following opinions: 
a)  Does the veteran have a currently diagnosed 
disability of labyrinthitis or other peripheral 
vestibular disorder?
b)  If you diagnose labyrinthitis or similar 
peripheral vestibular disorder, what is the most 
likely etiology of such disorder?
c)  Is it at least as likely as not that any 
currently diagnosed labyrinthitis or other 
peripheral vestibular disorder is etiologically 
related to (either caused by or aggravated by) the 
veteran's service-connected status post right 
tympanomastoidectomy with otitis media?  Please 
discuss the April 1999 diagnosis of acute 
vestibular labyrinthitis, and the August 2000 VA 
examiner's opinion conditioned upon a ruling out of 
retrocochlear disease of the right ear.
You should provide a complete rationale for all 
conclusions and opinions.

3.  After the development requested above has been 
completed to the extent possible, the RO should 
again review the record.  If any benefit sought on 
appeal remains denied, the appellant and 
representative, if any, should be furnished a 
supplemental statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





